UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4790


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD HAMILTON COOK, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00101-HEH-1)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael   S.  Nachmanoff,  Federal  Public      Defender,   Valencia
Roberts, Assistant Federal Public Defender,      Caroline S. Platt,
Appellate Attorney, Richmond, Virginia, for      Appellant.   Angela
Mastandrea-Miller, Assistant United States      Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronald   Hamilton   Cook,    Jr.,       appeals       the   twenty-four-

month sentence imposed following the district court’s revocation

of his term of supervised release.              Cook’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal but questioning

whether Cook’s sentence was reasonable.                    Cook has not filed a

pro se brief, though he was informed of his right to do so.

Finding no error, we affirm.

              The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                        United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                        Thus, we

assume   “a    deferential    appellate     posture        concerning        issues    of

fact and the exercise of [that] discretion,” United States v.

Crudup, 461 F.3d 433, 439 (4th Cir. 2006) (internal quotation

marks omitted), and will affirm unless the sentence is “plainly

unreasonable” in light of the applicable 18 U.S.C. § 3553(a)

(2006) factors.        Id. at 437.

              Our first step in reviewing a sentence imposed upon a

revocation     of    supervised   release       is    to   “decide         whether    the

sentence      is    unreasonable.”        Id.    at    438.          A    sentence     is

procedurally reasonable if the district court has considered the

policy   statements      contained   in     Chapter        7   of    the    Sentencing

Guidelines and the applicable § 3553(a) factors, id. at 439, and

                                      2
has adequately explained the sentence chosen, though it need not

explain the sentence in as much detail as when imposing the

original sentence.        Thompson, 595 F.3d at 547.                       A sentence is

substantively reasonable if the district court states a proper

basis    for    its   imposition   of   a       sentence        up   to    the    statutory

maximum.       Crudup, 461 F.3d at 440.               Our review of the record on

appeal leads us to conclude that the revocation sentence was

procedurally and substantively reasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                               This court

requires that counsel inform Cook, in writing, of his right to

petition    the    Supreme     Court   of       the    United     States        for   further

review.     If Cook requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Cook.      We dispense with oral argument because the facts and

legal    conclusions     are    adequately            presented      in   the     materials

before    the    court   and    argument        would     not     aid     the    decisional

process.

                                                                                      AFFIRMED




                                            3